   Case 4:21-cv-00196-RSB-CLR Document 9 Filed 08/05/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 TODD MCELROY,

                Plaintiff,                                 CIVIL ACTION NO.: 4:21-cv-196

        v.

 U.S. DISTRICT COURT FOR THE
 SOUTHERN DISTRICT OF GEORGIA;
 MAGISTRATE JUDGE G. R. SMITH;
 DISTRICT JUDGE WILLIAM T. MOORE,
 JR.; and U.S. EQUAL EMPLOYMENT
 OPPORTUNITY COMMISSION,

                Defendants.


                                           ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's July 12, 2021, Report and Recommendation, (doc. 5), to which plaintiff has filed

objections, (docs. 7 & 8). The Magistrate Judge recommended that the case be dismissed because

it is untimely and all of the named defendants are immune from this variety of civil suit. (Doc. 5).

For the following reasons, the objections are OVERRULED, and the Report and

Recommendation is ADOPTED as the opinion of the Court.

       Plaintiff’s objections do not address the immunity of the defendants. (See, docs. 7 & 8).

He instead argues only that the applicable statute of limitations for his claims should be that

applicable to claims under the Georgia Racketeer Influenced and Corrupt Organizations (RICO)

Act, O.C.G.A. § 16-14-1, et al., which provides that claims may be brought up to five years after

the alleged wrongdoing concludes. (Doc. 8 (citing O.C.G.A. § 16-14-8)). The Complaint does

not allege that the defendants engaged in conduct prohibited by the Georgia RICO Act, but rather
   Case 4:21-cv-00196-RSB-CLR Document 9 Filed 08/05/21 Page 2 of 2




that they misapplied the law in deciding an employment discrimination case. (See, doc. 1; see

also, O.C.G.A. § 16-14-4 (providing the acts prohibited by the Georgia RICO Act)). Even if such

a claim were presented, its inclusion would not alter the two-year statute of limitations applicable

to Bivens claims. Uboh v. Reno, 141 F.3d 1000, 1002 (11th Cir. 1998) (establishing the statute

of limitations for Bivens claims as that applicable to personal-injury torts under state law); see also,

O.C.G.A. § 9-3-33 (establishing a two-year statute of limitations for personal-injury claims).

       Therefore, as all defendants are immune from suit and the Complaint is untimely, plaintiff’s

objections are OVERRULED and the Report and Recommendation is ADOPTED as the opinion

of the Court.     (Doc. 5).    Plaintiff’s Complaint is DISMISSED.            The Clerk of Court is

DIRECTED to CLOSE this case.

       SO ORDERED, this 5th day of August, 2021.




                                        R. STAN BAKER
                                        UNITED STATES DISTRICT JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




                                                   2
